 202DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The Employers and the Petitioner were in agreement asto the appropriate units, while the Intervenortookno position."Accordingly, we find that the following groups of employeesconstitute units appropriate for collective bargaining withinthe meaning of Section 9 (b) of the Act:(1) All employees of Hilo Iron Works at its Hilo, Hawaii, plant,excluding office clerical employees, professional employees,guards, working foremen, and all other supervisors as definedin the Act.(2) All employees of American Factors, Ltd. (Hilo Branch)employed in its warehouse, lumberyard, carpenter shop, andlumber mill at Hilo, Hawaii, including truckdrivers and Rosscarrier operators, but excluding office clerical employees,professional employees, guards, and supervisors as defined inthe Act.(3)All employees of American Factors, Ltd. (Kona Branch)employed in its warehouse, lumberyard, carpenter shop, andcoffeemill at Kona, Kailua District, Hawaii, excluding officeclerical employees, professional employees, guards, and super-visors as defined in the Act.(4)All employees in the trucking department of Hilo Trans-portation & Terminal Co., Ltd., at Hilo, Hawaii, excludingoffice clerical employees, professional employees, guards, andsupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]11 At thehearing,the Petitioner was permitted to amend its unit requestin Case No. 37-RC-166 to exclude two working foremen as supervisors.As these individuals appear to have thepower to discharge and discipline employees,we shall exclude them.Itappears that the proposed units are the same as those covered in the Intervenor's con-tracts with the Employers.UNITED STATES PIPE AND FOUNDRY COMPANYandIN-TERNATIONAL MOLDERS & FOUNDRY WORKERS UNIONbF NORTH AMERICA, AFL,Petitioner.CaseNo. 10-RC-682. April 17, 1953SUPPLEMENTAL DECISIONOn March 13, 1946, United Steelworkers of America, CIO,hereinafter referred to as the Steelworkers, was certified' asrepresentative for a unit of all production and maintenanceemployees at the Employer's Chattanooga, Tennessee, plant,including pattern-shop helpers, pattern storage men, laborers,and carpenters who work under the supervision of the pattern-shop foreman. International Molders and Foundry Workers,hereinafter referred to as the Molders, was certified as repre-1After an election held pursuant to the Board'sDecisionand Directionof Election in CaseNo. 10-RC-1593. 65 NLRB 979.Itwas again certified as representativefor thesame unitafter a consentelection in 1947, in Case No. 10-RC-2530.104 NLRB No. 13. UNITED STATES PIPE AND FOUNDRY COMPANY203sentative of all molders, molders' apprentices, coremakers,and coremaker apprentices at the Employer's Chattanooga,Tennessee, plant on December 9, 1949, following an electionheld pursuant to the Board's Decision and Direction of ElectioninCase No. 10-RC-682.2 On January 14, 1953, the Boardreceived an undated document entitled "Motion to InterpretSupplemental Decision and Certification of Representatives inCase No. 10-RC-682," filed by the Molders, requesting that theBoard include employees performing plastic molding at theEmployer's Chattanooga plant in the Molders' unit. On January16, 1953, the Employer filed its "Motion to Interpret Supple-mental Decision and Certification of Representatives in CaseNo. 10-RC-682," requesting the Board to include such em-ployees in the production and maintenance unit, represented bythe Steelworkers. The Board having considered the issuesraised by the respective motions, and finding that a conflict astomaterial facts existed, on February 3, 1953, ordered theRegional Director for the Tenth Region to hold a hearing.On February 25, 1953, pursuant to said order, a hearing washeld in this matter before Gilbert Cohen, hearing officer. TheEmployer and the Molders appeared and participated. Thehearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the basis of the evidence adduced at said hearing andon the entire record in the case, the Board3 makes the follow-ing supplemental findings:In February 1952, the Employer set up two new job classifi-cations known as plastic-mold operator numbers 1 and 2. Onlythe position of plastic-mold operator No. 1 has been filled andthat only for a total of 5 weeks during the period from February1952 to July 1952.4 The operator's duties consist of mixingmaterials according to a given formula, pouring the resultantmix into a permanent pattern, inserting the pattern into a pressand operating the press to force the air from the mix, with-drawing the pattern and placing it into an electric oven,cooling the pattern in water, and chipping the fins from thefinished product. The resulting product is then used by thecoremakers. It takes approximately 2 days to train an em-ployee to become an efficient plastic-mold operator. He worksunder the supervision of the pattern-shop foreman, who alsosupervises employees in the production and maintenance unit.The plastic-mold operator performs his work in cleaningshed No. 5, to which the construction maintenance men alsoreport for assignment. The employees inthe molders unit workin another building.287 NLRB 115.3Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersin connection with this case to a three-member panel[MembersHouston,Murdock,and Styles].4As it appears on the record that the Employer intends to utilize the services of the plastic-mold operator whenever market conditions require,we will make a determination as to itsproper unit placement.CharlotteBarthHowell & Van Schaack& Co., 95 NLRB 1028. footnote 3. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing and the record as a whole it is apparentthat the plastic-mold operator does not possess the skillsusually associated with a craft employee. Nor does he havesuch a community of interest with molders and coremakers as towarrant his inclusion in the molders unit. On the contrary hisinterests are more closely allied with those of the productionand maintenance employees. Therefore we find that the plastic-mold operator is appropriately included in the production andmaintenance unit represented by the United Steelworkers ofAmerica, CIO.5sAlthoughthe Steelworkers did not appear at the reopened hearing,it did intervene in theoriginal hearing in this case.Furthermorethe Employer testifiedthat it had signed a contractwith the Steelworkerson October 31, 1952,coveringplastic-mold operators, thus it is apparentthat the Steelworkersiswilling to representthisclassification as part of its unit.STAINLESS WELDED PRODUCTS, INC.andLOCAL 274,UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRY,AFL, Petitioner. Case No. 2-RC-5019. April 17, 1953SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued bytheBoard in the above-entitled proceeding on November 3,1952, an election by secret ballot was conducted on November24, 1952, under the direction and supervision of the RegionalDirector for the Second Region, among the employees of theEmployer in the unit found to be appropriate. At the close ofthe election a tally of ballots was furnished the parties. Thetally shows that 67 ballots were cast, of which 27 were for thePetitioner,24were against the Petitioner, and 16 werechallenged. No objections to the conduct of the election werefiled by either of the parties.As the challenged ballots were sufficient in number to affectthe results of the election, the Regional Director, pursuant tothe Board's Rules and Regulations, conducted an investigationand, on February 26, 1953, issued and Ferved upon the partieshis report on challenges. In his report, the Regional Directorrecommended that challenges to the ballots of Genino (Jerry)Agresti,RobertMasalski,Aroy Williams, Albert Johnson,Frank Greb, Ennio Dellavia, and Louis Ricco be sustained,and that the challenges to the ballots of Frank Cavalier, FrankMorgan, Louis Zawada, Bernard Bentsen, Xavier Boguslawski,John Impomeni, John Kelly, Valgene Lloyd, and Elwood Renniebe overruled and that these ballots be opened and counted. ThePetitioner duly filed exceptions to the Regional Director'srecommendations with respect to the ballots cast by the individ-uals considered below.'1 As noexceptions have been filed to the Regional Director's recommendationswith respectto the ballots castby Aroy Williams, AlbertJohnson, Frank Greb,Ennio Dellavia,and LouisRicco,we shall adopt these recommendations and sustain the challenges.104 NLRB No. 18.